178 F.2d 756
UNITED STATES,v.CONSOLIDATED FREIGHTWAYS, Inc., and six other cases.
No. 12416.
United States Court of AppealsNinth Circuit.
Dec. 22, 1949.Rehearing Denied Feb. 2, 1950.

Henry L. Hess, United States Attorney, Floyd D. Hamilton, Asst. U.S. Attorney, Portland, Oregon, Armisted B. Rood, Attorney, Dept. of Justice, Washington, D.C., for appellant.
Koerner, Young, Swett & McColloch, Clarence J. Young, Portland, Oregon, for appellee.
Before HEALY, B0NE and POPE, Circuit Judges.
PER CURIAM.


1
Appellee's motion in above cases for vacation of the several orders of this court extending the time within which appellant might file the record and docket the appeals in said cause, and to dismiss said appeals, having been argued and submitted:


2
And it appearing to the court that there has been an inexcusable lack of diligence on appellant's part in respect of compliance with rules 73(g) and 75(a) of the Rules of Civil Procedure, 28 U.S.C.A.


3
It Is Ordered that the several orders of this court above mentioned be, and the same are hereby set aside as having been improvidently entered, and that each of said appeals be and the same is hereby dismissed.